IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  June 18, 2014 Session

SAMUEL BRIDGEFOURTH, JR. v. SANTANDER CONSUMER USA, INC.

                   Appeal from the Circuit Court for Shelby County
                   No. CT00555611     Robert Samual Weiss, Judge




                  No. W2013-02468-COA-R3-CV - Filed July 21, 2014



Plaintiff’s car was repossessed. Plaintiff paid the amount owed, but never received the car.
Plaintiff sued and won a judgment for conversion. He was also awarded attorney’s fees, first
as special damages and then, in an amended order, as punitive damages. Defendant appeals.
We reverse because attorney’s fees cannot be awarded as punitive damages and no statute
or contract involved in this case provides for attorney’s fees.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

A NDY D. B ENNETT, J., delivered the opinion of the court, in which D AVID R. F ARMER, J., and
J. S TEVEN S TAFFORD, J., joined.

Kannon C. Conway, Memphis, Tennessee, and Dustin N. Pickens, Pittsburgh, Pennsylvania,
for the appellant, Santander Consumer USA, Inc.

Kevin A. Snider, Germantown, Tennessee, for the appellee, Samuel Bridgefourth, Jr.

                                         OPINION

       This case began with the repossession of Mr. Bridgefourth’s car by Santander
Consumer USA, Inc. (“Santander”) on October 6, 2010. Mr. Bridgefourth was 85 days past
due on the balance of the loan. On October 18, 2010, he paid the arrearage. Three days later,
he received the title in the mail. Mr. Bridgefourth was also advised that he must pay a
repossession fee. Santander eventually waived the repossession fee, but never provided the
vehicle to Mr. Bridgefourth.

      Mr. Bridgefourth filed a civil warrant against Santander in Shelby County General
Sessions Court in March 2011 alleging breach of contract, conversion, trespass to chattels,
fraud, misrepresentations, violations of the Tennessee Consumer Protection Act, and a
number of reckless or negligent actions and omissions. The general sessions court ruled in
Mr. Bridgefourth’s favor, and Santander appealed to the circuit court. Mr. Bridgefourth filed
an amended complaint. The case was tried September 11, 2011. Mr. Bridgefourth presented
evidence about the car and also testified that he had incurred $13,386.00 in attorney’s fees.
The trial court awarded Mr. Bridgefourth $6,000.00 in compensatory damages for conversion
of the car and “special damages in the amount of $13,348.00 for attorney fees necessary to
compensate Plaintiff for his losses as a result of Defendant’s actions.” Mr. Bridgefourth
asked for clarification and the court, on November 25, 2013, entered an amended order of
judgment which replaced the $13,348.00 special damages award for attorney’s fees with an
award of $13,348.00 in punitive damages. Santander appealed.

                                    S TANDARD OF R EVIEW

       In a civil case tried without a jury, we review the trial court’s findings of fact de novo
with a presumption of correctness unless the preponderance of the evidence is otherwise.
Tenn. R. App. P. 13(d). We review questions of law de novo with no presumption of
correctness. Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                                           A NALYSIS

       Santander questions whether the trial court had jurisdiction to amend its previous
decision to grant Mr. Bridgefourth punitive damages and whether any basis exists for
awarding Mr. Bridgefourth his attorney’s fees. We will address the second issue first.

       “The purpose of punitive damages is not to compensate the plaintiff but to punish the
wrongdoer and to deter others from committing similar wrongs in the future.” Concrete
Spaces, Inc. v. Sender, 2 S.W.3d 901, 906-07 (Tenn. 1999). “[A]ttorney’s fees are not
punitive in nature.” Miller v. United Automax, 166 S.W.3d 692, 697 (Tenn. 2005).
Attorney’s fees “are meant to be compensatory, and it is therefore inappropriate to award
attorneys’ fees as punitive damages.” Buttrey v. Holloway’s Inc., No. M2011-01335-COA-
R3-CV, 2012 WL 6451802, at *13 (Tenn. Ct. App. Dec. 12, 2012).

        In Tennessee, courts follow the American Rule, which provides that litigants must pay
their own attorney’s fees unless there is a statute or contractual provision providing
otherwise. State v. Brown & Williamson Tobacco Corp., 18 S.W.3d 186, 194 (Tenn. 2000).
At oral argument, Mr. Bridgefourth’s counsel conceded that the American Rule applies and
there is no authority to award attorney’s fees in this conversion case.

       Because Mr. Bridgefourth cannot be awarded attorney’s fees as either punitive or
special damages,1 we need not address the trial court’s jurisdiction to award the attorney’s
fees as punitive damages.

       We reverse the decision of the trial court. Costs of appeal are assessed against the
appellee, Mr. Bridgefourth, for which execution may issue if necessary.


                                                                   _________________________
                                                                   ANDY D. BENNETT, JUDGE




       1
          Counsel for Santander commented on opposing counsel’s argument thusly: “You can put
lipstick on a pig, but it’s still a pig. And you can call attorney’s fees punitive damages, but they are
still attorney’s fees.” The phrase regarding pigs seems to be a modern update of much older sayings,
such as, “A hog in armour is still but a hog,” and “A hog in a silk waistcoat is still a hog.” Ben
Zimmer, Who First Put Lipstick on a Pig?, SLATE MAGAZINE , (Sept. 10, 2008)
http://www.slate.com/articles/news_and_politics/explainer/2008/09/who_first_put_lipstick_on_a
_pig.html. The lipstick variation is obviously of more recent origin. The word “lipstick” dates to
1880. Id.